Nail Flower Beauty /s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        January 29, 2015

                                      No. 04-14-00509-CV

                                        Gloria OCHOA,
                                           Appellant

                                                v.

                             NAIL FLOWER BEAUTY SALON,
                                      Appellee

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-12691
                         Honorable Antonia Arteaga, Judge Presiding

                                         ORDER

        Appellant has filed a third motion for extension of time to file her brief, asking for an
additional sixty days to file her brief. We previously granted her two prior extensions for a total
of seventy-four days, making her brief due January 30, 2015. We have reviewed appellant’s
motion. Based on our review, we GRANT appellant’s motion in part and DENY it in part. We
GRANT appellant’s request for a third extension, but we DENY appellant’s request for an
additional sixty days to file her brief. We GRANT appellant an additional sixteen days to file
her brief and we ORDER her to file her appellant’s brief in this court on or before February 16,
2015. We advise appellant that NO FURTHER EXTENSIONS OF TIME TO FILE THE
BRIEF WILL BE GRANTED ABSENT WRITTEN PROOF OF EXTRAORDINARY
CIRCUMSTANCES. We recognize appellant is pro se; however, pro se parties are held to the
same standards as licensed attorneys and are expected to comply with all rules and procedures
applicable to appeals.

                                                     _________________________________
                                                     Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of January, 2015.

                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court